The judgment ,of the court was pronounced by
Slidell, I.
The defendant being charged, in his character .of sheriff, with the sale of property under execution, adjudicated itto Orr, upon twelve-months’ bond. Briggs pro nised to sign the bond as surety. Three days afterwards jthe sheriff presented the bond for signature to Briggs, who refused .to sign, 'l he return of the sheriff upon the writ states the adjudication to Orr, and that ‘.he had furnished his bond with as surety, but made no mention of the .promise and refusal of Briggs, which were exhibited by an amended return, made after the institution of the present suit. The adjudication to Orr was made in October, 1843, and the presentsuit was brought in 1845. Briggs was considered solvent at the time of sale; he has since died, and his succession, at the time of the trial of the cause, was under administration as an insolvent succession. It is not proved, however, that the liability of Briggs, if obtained, •would have been worthless, either at the maturity or the date of the bond, nor 'that the plaintiff, the creditor in execution, has done any act approving the sheriff’s conduct.
The sheriff violated his duty by perfecting the adjudication and returning the writ, without obtaining surety on the twelve-months’ bond. His neglect of duty has placed him in the surety’s stead, and as Briggs, if he had signed, would have been liable for the whole amount of the bond, that amount must be itkc.measure of damages against the sheriff'.

Judgment affirmed.